Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 June 1825
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Genl & friend
Monto
June 28. 25.
I inclose you a letter to miss Wright, and another to yourself which came to me some time ago, but after you were embarked on your Western tour. the uncertainty of their meeting you in any particular part of that tour induced me to think it better to keep them until you should have returned to our Atlantic border. that for miss Wright I commit to the protection of your cover with the expression of my high respect to herself & sister. mr Ray’s letter came open and with an intention that it’s contents should be known to me in Feb. last I recd a letter from a mr John Neal, then in London but himself an American I believe, who from a lre I had written to Majr Cartwright had got informn of my being engaged in the establmt of a Seminary of learning in this state. zealous for the improvemt of our country, and acqd with many literary characters, refugees from once the troubles of France Germany Spain & Italy he made a list of a number of those then in London, who could be employed, and named the branches of science they were qualified to teach. among these was named mr Ray the writer of theletter to you, and of a Dissertation, sent also to me, on the organization of a Law School. it was very able,  proved him a master of the subject in all it’s details, but on a scale, vastly beyond what could be of the least use here. the same may be said of the roll of professors and the sciences they could teach as given me by mr Neal. but besides the inapplicability of this scheme to our circumstances, it was too late. the plan of our establmt had been long ago settled, the branches of science useful to us designated, and grouped into different schools, and the Professors for these schools were  all engaged and in their places. they were 8 in no 5 of these had been engaged in England, in the seminaries there, of the same native language with ourselves,  a circumstance which had decided our preference, because it matters not however learned a person may be if he cannot communicate it in a language understood by his hearers. this, my dear friend, is the state of the case to which mr Ray’s letter to you refers, and I have given an equivalent answer to mr Neal from whom alone I have had any communicn on the subject. by this you will percieve that could the establmt recommended, which was entirely a foreign one, have been of any use to us, it came too late, when our own was already organised and in possn of the ground. you know that our youth come to the Univty to learn French and other modern languages, of course unprepared as yet to understand lectures delivd in those languages.I have been confined to the house by indisposition upwds of 7. week, and altho better than I have been it is very uncertain when I may be able to go out, even in a carriage.I direct this letter to you at N.Y. because I understand you will pass your 4th of July there. after that we shall be expecting, at your convenience to see you here again. the rapid tour you have taken proves the firmness of your health, and that it may long continue so is the prayer of your sincere friendTh: J.